Citation Nr: 0519752	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to June 21, 2002, for 
the assignment of a 20 percent disability rating for 
residuals of a right knee injury.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1995 to January 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Philadelphia, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office (RO).  In that rating decision the RO increased the 
disability rating for the residuals of the right knee injury 
from 10 to 20 percent, effective June 21, 2002.  The veteran 
perfected an appeal of the effective date assigned for the 
increased rating.  

The veteran's appeal was previously before the Board in 
August 2004, at which time the Board decided an issue no 
longer in appellate status and remanded the issue shown above 
for additional development.  That development has been 
completed and the case returned to the Board for further 
consideration of the appeal.

In a May 2004 statement the veteran indicated that the right 
knee disability had increased in severity.  The RO has not 
yet addressed the issue of entitlement to a higher rating for 
the right knee disability, and that issue is referred to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of an issue 
not yet adjudicated by the RO).

Additionally, in March 2005, the appellant claimed 
entitlement to an increased rate of compensation based on the 
assignment of a 30 percent rating or higher and the fact that 
he had dependents during the period from July 1, to September 
30, 2003.  This issue, however, also is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  In a June 2001 rating decision the RO denied entitlement 
to a disability rating in excess of 10 percent for the right 
knee disability.  The veteran was notified of that decision 
and did not appeal.

3.  Following the June 2001 decision the veteran did not 
again claim entitlement to a higher rating for the right knee 
disability until June 21, 2002.

4.  The medical evidence shows that during the year prior to 
June 21, 2002, the right knee disability was manifested by 
complaints of pain, stiffness, and swelling, without 
documented limitation of motion.


CONCLUSION OF LAW

The criteria for an effective date prior to June 21, 2002, 
for the assignment of the 20 percent disability rating for 
residuals of a right knee injury are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 4.1, 4.40, 4.45, 4.71a, 20.1103, Diagnostic 
Codes 5003, 5260, and 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
in August 2000 for the 20 percent rating for the right knee 
disability because he appealed the RO's June 2001 denial of 
an increased rating.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which is codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. § 3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Id. at 121.  In this case, the 
RO decision was made in November 2002, but the veteran was 
not provided section 5103(a) notice until August 2004.  For 
the reasons shown below, however, the Board finds that the 
delay in issuance of the VCAA notice was not prejudicial to 
him.

VA notified the veteran of the information and evidence 
needed to substantiate his claim in August 2004 by informing 
him of the evidence required to establish entitlement to an 
earlier effective date.  VA also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that VA would obtain on his behalf.  VA informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  

The veteran was also provided with a copy of the appealed 
rating decision, statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to an 
earlier effective date.  The RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on his behalf, and any evidence he identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his appeal of the effective date 
assigned for the increased rating.  Quartuccio, 16 Vet. 
App. at 187.

Although the August 2004 notice was sent following the 
November 2002 decision, the veteran has had almost a year 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the August 
2004 notice the veteran submitted additional evidence, and 
the RO essentially re-adjudicated the substantive merits of 
the veteran's appeal in a February 2005 supplemental 
statement of the case.  In re-adjudicating the appeal the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005).  
The Board finds that in this case the delay in issuing the 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after the notice was provided.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO obtained the VA treatment records the veteran 
identified, and provided him a VA medical examination in 
October 2002.  The veteran has been afforded the opportunity 
to present evidence and argument, and has done so.  He has 
not indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his appeal and that no reasonable possibility exists that any 
further assistance would aid him in substantiating the 
appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 
Relevant Laws and Regulations

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2004).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45 (2004).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, and a 20 percent rating where flexion is limited 
to 30 degrees.  Diagnostic Code 5261 for limitation of 
extension of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, and a 20 percent rating if limited to 
15 degrees.  38 C.F.R. § 4.71a (2004).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2004).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed.Cir. 2001).
Analysis

The evidence shows that the veteran claimed entitlement to an 
increased rating for his right knee disability on August 16, 
2000.  The RO adjudicated that claim in a June 2001 rating 
decision by denying entitlement to an increased rating.  The 
veteran was notified of that decision in a letter dated July 
6, 2001.

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis unless a notice 
of disagreement is filed within one year of notice of the 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In 
order to constitute a valid notice of disagreement, the 
veteran's statement must: 1) express disagreement with a 
specific determination; 2) be in writing; 3) be filed with 
the office from which the veteran received notice of the 
decision, unless he has received notice that his claims file 
has been transferred to another VA office; 4) be filed within 
one year of the notice of decision; 5) be filed by the 
veteran or his representative; and 6) express a desire to 
contest the result by appellate review.  Gallegos v. Gober, 
289 F.3d 1309, 1314 (Fed. Cir. 2002); 38 C.F.R. §§ 20.201-
20.302 (2004).  

In a statement received on June 21, 2002, the veteran 
indicated that he was seeking reopening of his claim for his 
right knee disability due to an increase in pain in the knee.  
He did not express disagreement with any determination, or 
express a desire to contest a result by appellate review.  
The Board finds, therefore, that the veteran's June 2002 
statement does not constitute a valid notice of disagreement 
with the RO's June 2001 denial of an increased rating for the 
right knee disability.

Because the veteran did not appeal the June 2001 decision, 
that decision is final and entitlement to an effective date 
based on any claim filed prior to June 2001 is precluded as a 
matter of law.  The June 2002 statement did, however, 
constitute a claim for an increased rating, which the RO did 
not adjudicate until November 2002, which decision is now 
before the Board.  The veteran is, therefore, potentially 
entitled to an effective date up to one year prior to the 
June 2002 claim, depending on when it is ascertainable that 
an increase in disability occurred.  See 38 C.F.R. § 3.400(o) 
(2004).

The veteran did not undergo any VA examination for 
compensation purposes from October 2000 until October 2002.  
His VA treatment records show that in April 2001 he 
complained of stiffness and swelling in the knee, but the 
examiner described the examination of the knee as 
unremarkable.  The veteran did not again seek treatment from 
the VA medical center (MC) until August 2002, and no 
complaints or clinical findings pertaining to his right knee 
were documented until September 2002.  There is no medical 
evidence available, therefore, to document the severity of 
the right knee disability, including any limitation of 
motion, from June 2001 to June 2002.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  According 
to VA treatment records, in September 2002 the veteran 
reported pain, stiffness and swelling in the right knee, with 
an increase in pain for the previous six months.  In the 
absence of any documented limitation of motion, the pain, 
stiffness, and swelling for the period prior to June 21, 
2002, were appropriately compensated by the 10 percent rating 
that has been in effect since January 1996.

In summary, the evidence does not show that the criteria for 
a 20 percent rating were met prior to June 21, 2002.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the appeal to establish entitlement to an 
effective date prior to June 21, 2002, for assignment of a 
20 percent rating for residuals of a right knee injury.


ORDER

The appeal to establish entitlement to an effective date 
prior to June 21, 2002, for assignment of the 20 percent 
rating for residuals of a right knee injury is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


